PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/665,816
Filing Date: 1 Aug 2017
Appellant(s): Klechner et al.



__________________
Timothy C. Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/21/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Dependent claims 2-5 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency on rejected independent claims 1 and 15. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

(2) Response to Arguments

Claims 1-5 and 9-15 does not comply with the written description requirement under 35 U.S.C. §112(a). 

Claims 1 and 15 recite the limitations “…receive in real time, through the network link, real time current location information indicating a real time current location of the mobile computing device of the merchant, in which the real time current  real time from the mobile computing device responsive to a determination that the mobile computing device entered a predetermined location; in response to receiving the delivery quotes and the real time current location of the mobile computing device of the merchant, 16-2474_2005xx_Response2PATENTApplication Serial No.: 15/665,816 Attorney Docket No.: 16-2474determine a cost for delivery for a given delivery quote for at least one of the plurality of delivery network systems based on the real time current location of the mobile computing device of the merchant, and populate, through the network link, the second interface with the cost and a time for the given delivery quote for the at least one of the plurality of delivery network systems;”, there is no support in the specification for “real time”, especially the multiple recitations of real-time for specific functions, therefore the amended limitation is  considered new matter.  
Lack of written description is an issue that generally arises with respect to the subject matter of a claim. If an applicant amends or attempts to amend the abstract, specification or drawings of an application, an issue of new matter will arise if the content of the amendment is not described in the application as filed. Stated another way, information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP 2163.06). If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Appellant argues that the “real time current location information” explicitly indicates that the location is “current location information”. That in order for the location position) of a merchant is not the same “real time” which indicates the actual time in which the current location information is received, and should not be equated as such. To state that information is being received or transmitted in real-time is stating that the data is processed within milliseconds so that it is available virtually immediately. Is it not necessarily true that because the claim states that the location information is the current location of the merchant, that that information is transmitted/received in real-time. Most importantly, the specification fails to provide support for “real-time” as claimed. Appellant argues that the specification describes how a customer transmits their current location so that they may receive an “on demand delivery” from a delivery network system associated with a merchant, and cites to [0016] and [0031] of the published version of the application (US 2018/0039936) as support. Examiner disagrees. Delivery being “on demand” is not equated to real-time, especially real-time current location information of a delivery merchant. On demand delivery at best describes that the delivery should be implemented whenever the sender requests the delivery to be made, which may be an hour from a set time as well should the customer demand delivery at that time. The cited paragraphs [0016] and [0031] provide no support that the current location of the merchant is received or transmitted in real-time. 

Claims 1-5 and 9-15 are not patent eligible under 35 U.S.C. 101. 


	Step 2A, Prong 1: Independent claims 1 and 15 recite the limitations of receiving a plurality of items available for purchase from the merchant; aggregating the plurality of items into a menu for the merchant; receiving an order for the merchant for on demand delivery for a customer; in response to receiving the order, request, delivery quotes indicating a time to deliver the order to the customer; receiving the delivery quotes respectively  for the delivery network systems to deliver the order to the customer; requesting confirmation of the order and requesting selection of a delivery network to deliver the order to the customer; receive in real time, real time current location information indicating a real time current location of the merchant, in which the real time current location information is transmitted in real time responsive to a determination that the [merchant device] entered a predetermined location; in response to receiving the delivery quotes and the real time current location of the merchant,  determining a cost for delivery for a given delivery quote for at least one of the plurality of delivery network systems based on the real time current location of the merchant; receiving a confirmation of the order by selection of a first delivery network of a first delivery network system of the delivery network systems to deliver the order to the customer;  in response to receiving the confirmation, notify, the [client device of the] customer the confirmation and an estimate of a time for delivery of the order by the first delivery network; and processing payment for the order to the merchant and payment for delivery of the order to the first delivery network using payment information of the 

	Step 2A, Prong 2: Appellant argues that independent claims 1 and 15 integrate the alleged abstract idea into a practical application in a computing environment because the claims rely, in, and use the alleged judicial exception in a manner that imposes a meaningful limit on the alleged judicial exception, and does so in a manner that is not a drafting effort designed to monopolize the judicial exception. 
As stated by the U.S. Court of Appeals for the Federal Circuit, “while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., No. 2014-1139, 2014-1144, slip op. at 14 (Fed. Cir. June 12, 2015). There are other considerations and limitations that the courts have identified that did not integrate a judicial exception into a practical application: merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Examiner has concluded in the Office action dated 07/21/2020 from which the appeal is taken, that claims the additional elements of: 

Step 2B:
	Appellant argues that the claims are patent eligible under 35 U.S.C. 101 because the claims recite “significantly more” than the abstract idea, and therefore contributes to an “inventive concept”. Appellant argues that the user interface features at issue in claims 1 and 15 provide a technical solution to a technical problem, specifically that 
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and 
 Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker 
Examiner has concluded through evaluation of the additional elements recited with the judicial exception, that similar to findings in Step 2A, prong 2, the additional elements of the network link, communication link, first and second interface (screens), and remote client device amount to linking the judicial exception to a particular field of use or technological environment. Further, populating the first and second interfaces, the computing device, merchant computing system, and non-transitory medium having a plurality of instructions stored amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

	Appellant further argues an improvement in technology (graphical user interface improvements) and that the Appellant’s claims are similar to that of DDR Holdings and Core Wireless. Examiner disagrees. There is nothing in the mentioned limitations that shoes an improvement of a computer or computer function; instead, the limitations appear to improve the abstract idea itself (coordinating delivery of the order(s); commercial interactions and following rules/instructions). It is important to keep in mind that an improvement in the judicial exception itself (e.g., commercial interactions) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, DDR Holdings and Core Wireless, because the claims clearly recite improvements to technology that are rooted in computers, Examiner disagrees. As stated above, according to the claims, the efficiency appears to be efficiency, usability, and speed in the delivery process, not the improvement of a computer function. Further, Examiner would like to point out that the claims indicate no improvement of a user interface. The claims indicated that user interface are populated with information received, which is a known function of a computer.
	Appellant’s argument states “Delivery companies typically have their own software for providing quotes and estimates for deliveries. As an example, UPS and FedEx each have their own mobile app software for quoting and selling delivery services, but those apps do not communicate with each other. UPS does not quote and sell FedEx’s services, and likewise FedEx does not quote and sell UPS services. This presents a technical problem for users because they must maintain separate copies of each application, and cannot solicit estimates and purchase the services of both 
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628             
                                                                                                                                                                                           Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.